DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment submitted on 1/07/2021 is acknowledged. Claims 12-17 and 19-20 are cancelled. New claims 21-28 are added. Claims 1-11, 18, and 21-28 are now pending and currently under examination.
Claim Objections
Claims 4, 24, and 27 are objected to because of the following informalities:  
Claim 4, line 3 should read “…staying parallel to each other and perpendicular…”
Claim 24, lines 2-3 should read “…transferring tension tissue to 
Claim 27, line 2 should read “…hooks 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retaining structure to retain the first and second arms in a position” in claim 22. 
For examination purposes, a retaining structure has been construed as a ratchet (see Specification paragraph [0046]), screw lock mechanism (see Specification paragraph [0047]), and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites the limitation “the tissue engaging members…penetrate tissue at an oblique angle”. However, claim 1, from which claim 5 depends, recites the limitation “tissue engaging members…grip tissue without slicing through tissue” (i.e., the tissue engaging members do not penetrate tissue). One of ordinary skill in the art would not be able to simultaneously penetrate and not penetrate tissue without undue experimentation. The test for “undue experimentation” is an analysis of the Wands factors [see MPEP 2164.01(a)]. Analysis of multiple Wands factors is below.
The amount of direction provided by the inventor: The drawings do not show a tissue engaging member simultaneously gripping tissue without slicing through tissue and penetrating tissue. The specification also does not provide enough information about how a tissue engaging member can penetrate tissue without penetrating tissue. Therefore the amount of direction provided by the inventor would not enable one of ordinary skill in the art to make or use the invention of tissue engaging members that penetrate tissue at an oblique angle and grip tissue without slicing through tissue.
The level of one of ordinary skill: The level of one of ordinary skill in this particular art would be a person having at least a bachelor’s degree in afield of engineering. It is known in engineering that an element can either be capable of penetrating or not 
The level of predictability in the art: As described above, one of ordinary skill in the art would not know how to make and use the claimed invention because it is not physically possible to simultaneously penetrate tissue and not penetrate tissue. There is a lack of predictability in the art because one of ordinary skill in the art cannot readily anticipate the effect of a change within the subject matter (tissue engaging members penetrating tissue without penetrating tissue) to which that claimed invention pertains.
The quality of experimentation needed to make or use the claimed invention based on the content of the disclosure: As explained above, one of ordinary skill in the art would not know how to make and use the claimed invention with tissue engaging members that are capable of simultaneously penetrating and not penetrating tissue. The content of the disclosure describes the tissue engaging members “penetrate and grip the tissue, but not to tangentially scratch, and not to cut through or rip the tissue” (see Specification paragraph [0055]). Based on this content of the disclosure, the amount of experimentation needed to obtain the claimed invention would be extensive. First one of ordinary skill in the art would need to figure out how to make hooks capable of both penetrating and not tearing tissue. Second one of ordinary skill in the art would need to experiment to figure out how to apply this to a tissue approximation device. This would require a great deal of extermination and invention and would not result in being 
In light of the above factors, undue experimentation would be required by any person skilled in the art to practice the full scope of the claim. Appropriate action is required.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “the first and second rake members include a bar to relieve tension on the hooks”. However, this combination of features is not supported by the originally filed application. The bar to relieve tension, shown in Fig. 6 and described in paragraphs [0056-0057] of the Specification, is not a part of the first and second rake members but is an additional structure. The specification does support a bar to relieve tension on the hooks, but does not describe or support a bar included in the first and second rake members as claimed. Therefore, “the first and second rake members include a bar to relieve tension on the hooks” is considered new matter. Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the direction of approximation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the direction of approximation” has been construed as a direction of approximation.
The limitation “the tissue engaging members…penetrate tissue at an oblique angle” in claim 5 contradicts the limitation “tissue engaging members…grip tissue without slicing through tissue” recited in claim 1, as described above. Because it is unclear how one of ordinary skill may simultaneously penetrate and not penetrate tissue, the scope of the claim is indefinite. 
The preamble of claim 7, as currently amended, reads “The tissue approximation device of claim 29”. Because there is not a 29th claim, the limitations and scope of claim 7 are not clearly defined. For purposes of examination, claim 7 has been interpreted as having dependency from claim 6 based on the originally filed application.
Claim 11 is incomplete, which renders the limitations and scope of the claim indefinite. For purposes of examination, the limitations of the amended claim 11 have been interpreted based on the originally filed application as “The system of claim 10, wherein the first rake member is connected to the distal end of the first arm via a first articulating joint and the second rake member is connected to the distal of the second arm via a second articulating joint, wherein the first and second articulating joints are member to move towards each other as the distal ends of the first scissors arm and the second scissors arm approximate”.
Claim 24 recites the limitation "the hooks" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the hooks” has been construed as the tissue engaging members. It is also unclear whether the “bar” introduced in line 2 is referring to the shape of the first and second rake members or the transverse bar (148) described in the specification (paragraph [0056] and Fig. 6). For examination purposes, “the first and second rake members include a bar” has been interpreted as the first and second rake members are shaped as a bar. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The preamble of claim 7, as currently amended, reads “The tissue approximation device of claim 29”. Because there is not a 29th claim, claim 7 fails to further limit a previously set forth claim as is required for proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 8, 21-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US 6007552).
Regarding claim 1, Fogarty discloses a tissue approximation device (see Fig. 1) to place tissue under tension comprising: a first arm (handle 10) having a proximal end (thumb ring 2) and a distal end (jaw 24); a second arm (handle 12) having a proximal end (thumb ring 4) and a distal end (jaw 22), the second arm being connected to the first arm (handle 10 is connected to handle 12 via pin 14); and a first rake member (member 30) connected to the distal end of the first arm, the first rake member comprising a plurality of tissue engaging members (resilient members 40, see Fig. 3) 
Regarding claim 2, Fogarty discloses the tissue approximation device of claim 1, further comprising a second rake member (member 30, see Fig. 1) connected to the distal end of the second arm (jaw 24), the second rake member comprising a plurality of tissue engaging members configured to grip tissue (resilient members 40 are configured to grip tissue, see Fig. 2).
Regarding claim 8, Fogarty discloses the tissue approximation device of claim 1, wherein the distal end of the first arm is in a different plane than other portions of the first scissors arm (jaw 24 is angled relative to the portion 20 of handle 10, see Fig. 1).
Regarding claim 21, Fogarty discloses the tissue approximation device of claim 3, wherein the first and second arms close in a scissors like fashion (handles 10, 12 move towards each other in a scissors like fashion from an open position shown in Fig. 1 to a closed position shown in Fig. 2).
Regarding claim 22, Fogarty discloses the tissue approximation device of claim 3, further comprising a retaining structure (which has been interpreted under 35 U.S.C. 112(f) as a ratchet, screw lock mechanism, and structural equivalents thereof) (interlocking ratchet teeth 8 and interlocking pawl 6 meet the interpretation of a retaining structure under 112(f), see Fig. 1) to retain the first and second arms in a position with the first and second rake members approximated (interlocking teeth 8 and pawl 6 secure handles 10, 12 in the clamped position, see col. 5, lines 10-15 and Fig. 2).
Regarding claim 26, Fogarty discloses the tissue approximation device of claim 1, wherein the first rake member is removable and replaceably connected to the first 
Regarding claim 28, Fogarty discloses the tissue approximation device of claim 1, wherein the first rake member is positioned below a plane of the first arm (members 30 are connected to the underside of the jaw members 22, 24, see Fig. 1).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 20120143241).
Regarding claim 1, Ray discloses a tissue approximation device (10, see Fig. 4) to place tissue under tension comprising: a first arm (16) having a proximal end (20) and a distal end (12); a second arm (18) having a proximal end (22) and a distal end (14), the second arm being connected to the first arm (handles 16, 18 are connected by pivot point 28, see Fig. 4); and a first rake member (working portion 24) connected to the distal end of the first arm via a first, the first rake member comprising a plurality of tissue engaging members (tines 32) configured to grip tissue without slicing through tissue (the tissue is held firmly in place by the tines 32, 34 without damage, see paragraph [0021]).
Regarding claim 6, Ray discloses the tissue approximation device of claim 1, wherein the distal end of the first arm is in the same plane as the other portions of the first arm (the distal end 12 of the handle 16 is in the same plane as the proximal 20, see Fig. 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Raven et al. (US 20120296172).
Regarding claims 3 and 4, Fogarty discloses the tissue approximation device of claim 2, wherein movement of the first and second arms move the first and second rake members (movement of handles 10, 12 would move the members 30 since they are connected, see Fig. 1-2). Fogarty fails to teach that the first and second rake members stay parallel to each other and perpendicular to the direction of approximation when the first and second arm members are approximated. It is noted that the first and second rake members (members 30) are detachably connected to the first and second arms (handles 10, 12) by protrusions (52) (see col. 5, lines 6-9, 53-58 and Fig. 5-6).
Raven, in the same field of art, discloses a device (10, see Fig. 1) for placing tissue under tension (see Abstract) having rake first and second rake members (52, 54) that stay parallel to each other when the arms (14, 16) move relative to each other due to the ball and socket assembly (78) which permits various degrees of movement between the arms and rake members (see paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rake members of Fogarty such that they are connected to the distal ends of the handles by a ball-and-socket assembly as taught by Raven since doing so would permit various degrees of movement between the arm and rake members. This modification would allow the rake .
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 6 above, in view of Blain (US 20140257035).
Regarding claim 7, which has been interpreted as having dependency from claim 6, Ray discloses the tissue approximation device of claim 6, but fails to teach a vertical extension member attached to the distal end of the first arm that positions the first rake member below a plane of the first scissors arm. It is noted that the rake members of Ray (working portions 24, 26) appear to be separate structure from the arms (16, 18), but connected to the arms at pivot connection (28) (see Fig. 1 and 5).
Blain, in the same field of art, teaches a device for placing tissue under tension (10, see Fig. 1 and 4) having a vertical extension member (arm member 4) attached to the distal ends (48, 28) of the arms (44, 24) of the actuator (2). The vertical extension member (arm assembly 4) is connected to rake members (36) by orifices (88) (see Fig. 4). The device being assembled in this way allows for easier disassembly for sterilization and provides the surgical team greater freedom of motion and improved field of view (see paragraph [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tissue approximation device of Ray to have a vertical extension member as taught by Blain since doing so would allow for easy disassembly for sterilization and provide the surgical team greater freedom of motion or an improved field of view.
Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khouri et al. (Khouri, KS et al. Percutaneous Mesh Expansion: A Regenerative Wound Closure Alternative. Plast Reconstr Surg, Vol 141, No. 2, February 2018, pp. 451-457 [pdf online], [retrieved on 2022-02-08]. Retrieved from the Internet URL:https://journals.lww.com/plasreconsurg/Fulltext/2018/02000), in view of Ray.
Regarding claim 9, Khouri discloses a system for closing a wound (see abstract), the system comprising: a tissue approximation device (clamps in Fig. 1) configured to apply tension to tissue in an area of interest for closing the wound (clamps are used to approximate and place tissue under strong tension, see Fig. 1 description), the tissue approximation device including: a first arm having a proximal end and a distal end; a second arm having a proximal end and a distal end, the second arm being connected to the first arm (the tissue approximation devices in Fig. 1 have first and second arms connected to each other); and a meshing device including at least one puncturing device configured to puncture the tissue (cutting point needles were used to puncture tissue while the tissue was placed under tension by the clamps, see Abstract, Fig. 1 and video screenshot on pg. 453). Khouri fails to teach the tissue approximation device having a first rake member connected to the distal end of the first arm, the first rake member having a plurality of hooks configured to grip tissue.
Ray discloses a tissue approximation device (10, see Fig. 4) comprising: a first arm (16) having a proximal end (20) and a distal end (12); a second arm (18) having a proximal end (22) and a distal end (14), the second arm being connected to the first arm (handles 16, 18 are connected by pivot point 28, see Fig. 4); and a first rake member 
The substitution of one known element (tissue approximation device in Khouri) for another (tissue approximation device in Ray) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the tissue approximation device in Khouri with the tissue approximation device of Ray would have yielded predictable results, namely, approximating tissue and holding it firmly in place.
Regarding claim 10, the combination of Khouri and Ray teaches the system of claim 9, wherein the tissue approximation device further comprises a second rake member (working portion 26, see Fig. 4 of Ray) connected to the distal end of the second arm, the second rake member having a plurality of hooks (tines 34, see Fig. 4 of Ray) configured to grip tissue.
Regarding claim 18, the combination of Khouri and Ray teaches the system of claim 9, wherein the meshing device further comprises a supporting framework for mounting the at least one puncturing device (the cutting point needle is mounted on a pair of handles, see video screenshot from Khouri below).

    PNG
    media_image1.png
    1020
    1513
    media_image1.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khouri and Ray, as applied to claim 10 above, and further in view of Fogarty.
Regarding claim 11, the combination of Khouri and Ray teaches the system of claim 10, but fails to teach the first rake member is connected to the distal end of the first arm via a first articulating joint and the second rake member is connected to the distal of the second arm via a second articulating joint, wherein the first and second articulating joints are configured to cause the first rake member and the second rake member to move towards each other as the distal ends of the first scissors arm and the second scissors arm approximate.
Fogarty discloses a tissue approximation device (see Fig. 1) having first and second rake members (members 30) connected to first and second arms (handles 10,12) by first and second articulating joints (connections between protrusions 52 and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tissue approximation device of Khouri and Ray to have first and second articulating joints as taught by Fogarty since doing so would allow the rake members to be detachably connected to the arms.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rayin view of Tang et al. (CN 109009395).
Regarding claim 25, Ray discloses the tissue approximation device of claim 1, having tissue engaging members (tines 32, 34, see Fig. 4) which grip tissue without damaging tissue (tissue is held firmly in place by the tines 32, 34 without damage, see paragraph [0021]).Ray is silent about the tissue engaging members having a thickened portion to limit penetration of the tissue engaging members into tissue.
Tang, in the same field of art, discloses a tissue approximation device (see Fig. 1) having the tissue engaging members (hooks 4) with a thickened portion (spheres 6 are thicker than the rest of the hook 4, see Fig. 3) to limit penetration of the tissue engaging members into tissue (see translation paragraph [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tissue engaging members of Ray with a thickened portion as taught by Tang since doing so would further limit the ability of the tissue engaging portion to damage tissue.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ray.

Ray does not expressly disclose the hooks being positioned in a plane between 1.5cm and 4cm below the plane of the first arm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the hooks of Ray to be positioned in a plane 1.5 cm to 4 cm below the plane of the first arm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ray would not operate differently with the claimed positioning since the hooks of Ray are curved and already positioned below a plane of the first arm and the device would still be capable carrying out the intended function of approximating tissue. Further, Applicant places no criticality on the range claimed. Applicant simply states that “In some embodiments… the curved distal ends 114 position the hooks… in a plane 1.5 cm to 4 cm below the plane of the first scissors arm” (Specification paragraph [0062]).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the closest prior art of record, Fogarty or Ray, teaches the tissue approximation device of claim 2, but fails to teach alone or in combination a first transverse bar connected to the tissue engaging members of the first rake member and a second transverse bar connected to the tissue engaging members of the second rake member, the first and second transverse bars limiting penetration of the tissue engaging members into tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771